Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on June 11 2019. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 (re-numbered as 1-20) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 11. Prior arts-
Alsubaiee et al. (Pub. No. : US 20170193019 A1) theaches ingesting semi-structured data in a columnar format, including parsing a data record, the data record comprising semi-structured data including one or more data fields and one or more data values corresponding to the one or more data fields, generating a schema corresponding to the data record, the schema comprising the one or more data fields and one or more data types corresponding to the one or more data fields, determining whether the schema corresponding to the data record is homogenous with a schema corresponding to a current row group, wherein the current row group comprises one or more current column names and one or more current column types, and storing the data record as a new record in the current row group based at least in part on a determination that the schema is homogenous.
PRZADA et al. (Pub. No. : US 20200026710 A1) teaches extract raw data from a plurality of source systems; load and store the raw data at a non-transient data store; receive a request to generate data for consumption for a specific purpose; in response to the request, select a set of data from the raw data based on a data map; transform the selected set of data into a curated set of data based on the data map; and transmit the curated set of data to a channel for consumption wherein a different components to generate the schema for ingestion into IGC (metadata hub). The BPM (business process management) defined access policies.
Sabhanatarajan et al. (Pub. No. : US 20190354559 A1) teaches Extract, Transform, Load (ETL) based database systems for data to be transformed during the data ingestion process for storing in a proper format and structure for purposes of querying and analysis wherein a conventional schema for a database system, a late-binding schema is not defined at data ingestion time. Instead, the late-binding schema can be developed on an ongoing basis until the time a query is actually executed. This means that extraction rules for the fields in a query may be provided in the query itself, or may be located during execution of the query. Hence, as a user learns more about the data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is used by the system.
Reynolds et al. (Patent No. : US 10645548 B2) teaches transforming of a set of data to an atomized format to form an atomized dataset that includes a derived dataset attribute wherein a collaborative datasets may be formed by "suggesting" similar or related compatible datasets upon ingesting a dataset and building a model of its metadata or schema and a logic can extract data with which to, for example, infer additional or separate datatypes or data classifications.
However, the prior art of records fail to teach generating an ingest schema for the queried data of the external data source, the ingest schema specifying one or more ingest data fields from the data fields of the external data source to be mapped to the one or more client-defined columns, identifying surplus data in the external data source, which has not been specified by the ingest schema and different from the queried data defined by the first client-requested query schema; in addition to ingesting, into the DBMS, the one or more ingest data fields from the external data source, ingesting the surplus data from the external data source; in response to receiving a query according to a second query schema, that is different from the first query schema, generating a result set that is based at least in part on the surplus data of the external data source
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10, 12-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169